  Case 3:18-cr-00435-FLW Document 51 Filed 04/19/21 Page 1 of 2 PageID: 244

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                  *
                               *
   v.                          *      CRIM. NO. 18-00435(FLW)
                               *
MARTHA AGUILAR                 *
                               *
                             *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
             FOR FELONY PLEAS AND/OR SENTENCINGS

        In accordance with Standing Order 2020-06, this Court finds:

  ✔      That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

  ✔      That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:

See Exhibit attached hereto.



Accordingly, the proceeding(s) held on this date may be conducted by:
   ✔      Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




Date:                                                                       April 19, 2021
                                                                   Honorable Freda L. Wolfson, Chief Judge
                                                                   United States District Judge
  Case 3:18-cr-00435-FLW Document 51 Filed 04/19/21 Page 2 of 2 PageID: 245




                       UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY


  UNITED STATES OF AMERICA             Honorable Freda L. Wolfson
                                       Crim. No. 18-435 (FLW)
  v.                                   EXHIBIT TO ORDER REGARDING USE
                                       OF VIDEO
                                       CONFERENCING/TELECONFERENCING
  MARTHA AGUILAR                       FOR FELONY PLEAS AND/OR
                                       SENTENCINGS



The Court finds that the change of plea hearing to be held on April 19, 2021,
cannot be further delayed without serious harm to the interests of justice and
should proceed by video teleconference for the following reasons:
       1. To permit the defendant to obtain a speedy resolution of her case
          through an admission of guilt, the defendant has asked to exercise
          her constitutional right to a plead guilty. The defendant’s interest in a
          speedy resolution of her case will be seriously harmed if the
          proceeding does not occur by video in lieu of in-court proceedings.
          The defendant currently resides in South Carolina, and, due to the
          on-going pandemic, interstate travel is difficult and requires extended
          periods of quarantine which would cause further delays in this matter
          and create possible health risks for the defendant at this time.
       2. To permit the Government to obtain a resolution of the case so that
          the Government, already operating in a restricted capacity due to the
          emergency, may appropriately focus its resources on other, emerging
          criminal matters. The Government has asked for this case to be
          resolved today by guilty plea and for a subsequent timely sentencing.
       3. To obtain a resolution to the case prior to the end of the time afforded
          the Government to prosecute the case under the Speedy Trial Act.
